t c memo united_states tax_court robert libutti petitioner v commissioner of internal revenue respondent docket no filed date p gambled at t a casino in atlantic city new jersey and incurred losses of dollar_figure in dollar_figure in and dollar_figure in aside from these losses but as an enticement to frequent t p received from t complimentary goods and services comps totaling dollar_figure in dollar_figure in and dollar_figure in on his federal_income_tax returns p included these comps in his gross_income and relied on sec_165 i r c to deduct from his gross_income an equal amount of his gambling_losses held sec_165 i r c allows him to deduct his gambling_losses to the extent of the comps bernard wishnia for petitioner daniel k o'brien for respondent laro judge this case was submitted to the court without trial rule a robert libutti petitioned the court to redetermine respondent's determinations with respect to his and federal income taxes respondent determined that petitioner was liable for the following income_tax deficiencies additions to tax for delinquent filings under sec_6651 additions to tax for substantial understatements of income_tax under sec_6661 and an accuracy-related_penalty for substantial_understatement_of_income_tax under sec_6662 b and d additions to tax sec sec year deficiency a penalty sec dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number --- --- --- dollar_figure following petitioner’s concession in his opening brief that he is subject_to the additions to tax under sec_6651 we must decide whether petitioner can deduct gambling_losses to the extent of the value of complimentary goods and service sec_1 petitioner states in his brief that he cannot prove the filing_date of his or tax_return we consider this statement as petitioner's concession of the allegation in his pleading that the notice_of_deficiency as it relates to and is time barred under sec_6501 see rule a 101_tc_374 discussion of the time bar of sec_6501 including the burden_of_proof with respect thereto affd without published opinion 40_f3d_385 5th cir comps that he received from trump plaza associates t a trump plaza hotel and casino trump we hold he can section references are to the internal_revenue_code in effect for the years in issue rule references are to the tax_court rules_of_practice and procedure dollar amounts are rounded to the nearest dollar background3 petitioner resided in secaucus new jersey when he petitioned the court he filed and federal_income_tax returns on date he filed a federal_income_tax return shortly after date and he did so without receiving an extension of time under sec_6081 all of petitioner's returns were prepared by a certified_public_accountant and petitioner filed them using the status of married filing separate_return on each return petitioner reported profits from his horse brokerage business called buck chance stables the stables which was conducted as a sole_proprietorship petitioner reported that the stables' profits were dollar_figure in dollar_figure in and dollar_figure in accordingly we also hold that petitioner is not liable for the additions to tax or penalty for substantial understatements the stipulated facts and the exhibits submitted therewith are incorporated herein by this reference he also filed an amended tax_return on or about the same day petitioner gambled extensively he played mostly craps and he gambled mainly at trump's casino the casino which was situated in atlantic city new jersey in petitioner spent days at the casino gambled on of these days made an average bet of dollar_figure and had an overall loss of dollar_figure in petitioner spent days at the casino gambled on of these days made an average bet of dollar_figure and had an overall loss of dollar_figure in petitioner spent days at the casino gambled on of these days made an average bet of dollar_figure and had an overall loss of dollar_figure on many of the occasions that petitioner played craps at the casino his total bets for one roll of the dice ranged from dollar_figure to dollar_figure as a general practice trump in its sole discretion voluntarily transferred comps to its patrons to induce them to patronize the casino in some instances but not in the case of petitioner the comps were determined by a formula that allowed each patron to receive approximately percent of trump's anticipated win with respect to him or her the formula took into account a patron's average bet the hours that he or she gambled at the casino the estimated number of hands that he or she played per hour and a factor set by trump to reflect the fact that the odds were in its favor trump's senior management determined the type and amount of petitioner's comps using their with respect to petitioner trump’s anticipated win was dollar_figure in dollar_figure in and dollar_figure in sole discretion as opposed to a direct application of this formula trump's payment of the comps to petitioner was discretionary a summary of petitioner’s comps is as follows automobiles dollar_figure vacations big_number jewelry big_number big_number automobiles and accessories big_number vacations big_number jewelry big_number big_number automobiles and accessories big_number premium champagne big_number entertainment tickets big_number big_number the automobiles and accessories included five rolls royces with an aggregate value of dollar_figure three ferraris with an aggregate value of dollar_figure exclusive of additional accessories of dollar_figure one bentley corniche valued at dollar_figure exclusive of a dollar_figure phone installed therein one mercedes benz valued at dollar_figure automobile repairs of dollar_figure a dollar_figure payment by trump so that petitioner could trade a bentley for a rolls and a dollar_figure payment by trump so that petitioner could trade a bentley turbo for a bentley corniche the vacations included five european vacations with an average value of dollar_figure and one vacation in california valued at dollar_figure the jewelry included a rolex watch and bracelet valued at dollar_figure a 7-carat diamond valued at dollar_figure a bracelet and diamond earrings valued at dollar_figure a bracelet watch valued at dollar_figure a tennis bracelet valued at dollar_figure and a diamond bracelet valued at dollar_figure the champagne included bottles of cristal rosé valued at dollar_figure a bottle the tickets were to theater and sporting events such as the super bowl the ncaa basketball tournament boxing events and the united_states open in flushing meadows new york casinos in new jersey were prohibited from transferring cash comps to patrons during the subject years see n j stat ann sec_5 12-102m west trump and petitioner used at least n j stat ann sec_5 12-102m west provides no casino licensee shall offer or provide any complimentary services gifts cash or other items of value to any person unless the complimentary consists of room food beverage or entertainment_expenses provided directly to the patron and his guests by the licensee or indirectly to the patron and his guests on behalf of a licensee by a third party or the complimentary consists of documented transportation_expenses provided directly to the patron and his guests by the licensee or indirectly to the patron and his guests on behalf of a licensee by a third party provided that the licensee complies with regulations promulgated by the commission to ensure that a patron's and his guests' documented transportation_expenses are paid for or reimbursed only once or the complimentary consists of coins tokens continued the automobile comps to attempt to circumvent this prohibition trump purchased the automobiles on behalf of petitioner and petitioner contemporaneously sold the automobiles for cash most if not all of which he gambled at the casino on date the new jersey casino control commission the state_agency that regulates casinos held trump liable and fined it dollar_figure for nine separate violations of n j stat ann sec_5 12-102m stemming from trump’s transfer of automobiles to petitioner and his daughter these automobiles which had an aggregate value of dollar_figure were the automobiles and accessories that petitioner received from trump during and exclusive of the car phone automobile repairs and trade-in charge of dollar_figure continued cash or other complimentary items or services provided through a bus coupon or other complimentary distribution program approved by the commission or maintained pursuant to commission regulation or the complimentary consists of noncash gifts provided that such noncash gifts in excess of dollar_figure per trip or such greater amount as the commission may establish by regulation provided directly to the patron and his guests by the licensee or indirectly to the patron and his guests on behalf of a licensee by a third party shall be supported by documentation regarding the reason the noncash gift was provided to the patron and his guests including where applicable a patron's player rating to be maintained by the casino licensee for purposes of this paragraph all noncash gifts presented to a patron and the patron's guests within any five-day period shall be considered a single noncash gift trump issued petitioner a and form 1099-misc miscellaneous income reflecting that it paid him the above-mentioned amounts of comps as prizes_and_awards petitioner's amended_return included in his gross_income the amount of comps shown on the form 1099-misc and it claimed that petitioner's total deductions from adjusted_gross_income equaled the amount of the comps attached to petitioner's amended_return were a copy of the form 1099-misc and a statement from trump showing that petitioner's net gambling_losses at the casino equaled dollar_figure the amount of comps shown on the and forms 1099-misc were reported on petitioner's and tax returns respectively as other income from trump plaza assoc these returns also claimed a matching miscellaneous itemized_deduction not subject_to the 2-percent floor for gambling_losses respondent determined that petitioner's gross_income for included the amount shown on the form 1099-misc with respect to petitioner's and taxable years respondent determined that petitioner was not entitled to deduct his gambling_losses in the amounts equal to the amounts of the comps according to respondent's notice_of_deficiency dated date gambling_losses are allowed only to the extent they offset gains from wagering income you received from respondent's determination did not reflect the fact that petitioner reported the comps as income on his amended_return trump plaza associates cannot be treated as 'gains from wagering transactions' pursuant to sec_165 discussion legal gambling is a multi-billion-dollar industry that has proliferated across the country and has become a major source of adult entertainment in an effort to attract the attention of patrons gaming establishments routinely offer comps in the instant case trump paid more than dollar_figure million in comps to petitioner during the subject years the term comps is generally understood to imply free of charge common sense however makes one strongly suspicious as to whether the comps received by petitioner were free of charge if there is any truth to the time-tested adage that there is no free lunch one can hardly be surprised that respondent argues that petitioner's comps are taxable to him petitioner reported the subject comps as gross_income on his through federal_income_tax returns including the amendment to his return petitioner argues that the comps are not taxable to him because they are wagering gains which may be offset by his larger wagering losses see sec_165 respondent asserts that the comps are not wagering gains because they do not have a strong nexus to petitioner's wagering petitioner also makes alternative arguments that the comps are not income for purposes of deciding the sec_165 issue we will assume that the comps are properly includable in gross_income transactions petitioner bears the burden_of_proof rule a 290_us_111 sec_165 provides that an individual may deduct his or her losses from wagering transactions to the extent of the gains from such transactions neither the code nor the regulations define the phrase gains from such transactions we apply the plain obvious and rational meaning 103_tc_285 n affd 65_f3d_329 3d cir see also 762_f2d_1369 9th cir sec_165 interpreted according to its ordinary meaning according to webster's new world dictionary 3d coll ed the primary meaning of the word gain is an increase addition specif a often pl an increase in wealth earnings etc profit winnings brackets in original a primary meaning of the word from is out of derived or coming out of id pincite the word wager means bet id pincite which in turn connotes an agreement between two persons that the one proved wrong about the outcome of something will do or pay what is stipulated id pincite the word transaction is the noun of the infinitive to transact which means to carry on perform conduct or complete business etc id pincite assuming for purposes of applying sec_165 that the comps are gross_income petitioner’s comps fit within the plain meaning of the statutory text the comps from trump increased petitioner’s wealth and they were derived out of his betting transactions at the casino the fact that petitioner’s receipt of the comps bore a close nexus to his gambling transactions at the casino cannot be denied petitioner would not have received the comps from trump but for the fact that he gambled extensively at the casino although petitioner's receipt of the comps did not directly hinge on the success or failure of his wagers he received the comps incident to his direct participation in wagering transactions the relationship between petitioner’s comps and his wagering is close direct evident and strong the comps are sufficiently related to his gambling_losses for purposes of sec_165 we hold that petitioner’s comps are gains from wagering transactions under sec_165 we recognize that the term gains from wagering transactions has sometimes been equated with the term gambling winnings see 480_us_23 white j dissenting full-time gambler may deduct gambling_losses to the extent of gambling winnings in computing adjusted_gross_income 3_f3d_625 2d cir sec_165 only allows gambling_losses to offset gambling winnings affg tcmemo_1992_478 our current holding is not in conflict with these opinions we agree with justice white and the court_of_appeals for the second circuit that gains from wagering transactions include gambling winnings we do not read those opinions however to suggest that winnings is the only meaning for the word gains sec_165 refers to gains not winnings the word gains is broader than the word winnings not only does the word gains include winnings it also includes an increase in wealth webster's new world dictionary supra pincite if the congress had wanted to limit the income prong of sec_165 to gambling winnings it would have said so instead the congress used the word gains and in so doing allowed taxpayers to offset their gambling_losses against increases to their wealth that arose out of their wagering transactions given the clarity of sec_165 the beginning and end of our inquiry is the statutory text and we apply the plain and common meaning of that text tva v hill 437_us_153 310_us_534 as we have learned from the supreme court courts must presume that a legislature says in a statute what it means and means in a statute what it says there when the words of a statute are unambiguous judicial inquiry is complete 503_us_249 citations and quotation marks omitted we recognize the narrow interpretation that this and other courts have given the income prong of sec_165 see eg 976_f2d_975 5th cir 762_f2d_1369 9th cir 26_tc_1218 our opinion does not depart from this view none of the prior cases dealt with the specific facts at hand namely a gambler who received comps to induce him to gamble the cases dealt mostly with taxpayers who worked in gambling establishments as opposed to placing bets in wagering transactions there and who received compensation that was different than ordinary pay in boyd v united_states supra for example the taxpayer was a professional poker player who managed a casino's poker room the casino did not participate in the poker games but it earned money on the games by renting its facilities to the players for a fee the taxpayer played in the games to attract customers and he received a portion of the fee the court_of_appeals for the ninth circuit held that the taxpayer's portions of the fees were not gains from wagering transactions under sec_165 the court_of_appeals found controlling that the fees were a form of rental and were not derived directly from wagering transactions entered into by the taxpayer himself id pincite similarly in bevers v commissioner supra this court faced the question of whether former sec_165 allowed a dealer to offset his tips against his gambling_losses the court held that it did not according to the court the dealer’s tips were gains from his labor as a dealer because the tips came to him in his employment as a dealer id pincite1 once again the dealer did not himself place the bet in the wagering transactions rather it was the players who placed the bets accord allen v united_states supra in conclusion we hold that petitioner's comps are gains from wagering transactions that may be offset by wagering losses under sec_165 in so holding we have considered all arguments made by respondent with respect to sec_165 and to the extent not addressed above have found them to be without merit in light of our holding we need not consider petitioner’s alternative arguments to reflect the foregoing decision will be entered under rule
